Citation Nr: 0518962	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-19 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date prior to January 1, 1997, 
for the award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran's service in the Merchant Marine from April 1944 
to August 1945 has been determined to constitute active duty 
in the United States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that decision the RO 
determined that the appellant, the veteran's surviving 
spouse, was not entitled to an effective date prior to 
January 1, 1997, for the award of DIC benefits.  The 
appellant perfected an appeal of that decision.  For good 
cause shown, the appellant's motion for advancement on the 
docket has been granted.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2004).

The appellant has raised the issue of entitlement to DIC 
benefits for the veteran's daughter on the basis that she 
became incapable of self-support prior to the age of 18.  
This issue has not yet been developed by the RO, and is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of an issue not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant contends that she is entitled to an effective 
date in December 1970 for the award of DIC benefits because 
she submitted an application for Social Security survivor 
benefits in that month.  The death certificate shows that the 
veteran died in December 1970, and in a May 1997 rating 
decision the RO determined that the cause of his death, lung 
cancer, was related to his exposure to asbestos while in 
active service.  The appellant has presented a notice from 
the Social Security Administration (SSA) showing that she was 
entitled to survivor benefits with an effective date in 
December 1970.

Pursuant to 38 C.F.R. § 3.153, an application for survivor 
benefits with the SSA, if on a joint application form, will 
be considered a claim for VA death benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining whether an application for SSA survivor 
benefits constitutes a claim for VA death benefits, the 
actual application should be reviewed.  If the actual 
application is no longer available, VA should ask the SSA to 
provide a copy of the form used at the time of the 
appellant's claim in order to determine whether it was a 
joint application for SSA and VA benefits.  See Kay v. 
Principi, 16 Vet. App. 529, 532 (2002).

The appellant raised the issue of the SSA application 
constituting a claim for VA benefits following the issuance 
of the statement of the case.  The RO has not yet considered 
that contention in determining the appropriate effective date 
for the award of DIC benefits.  On remand the RO will have 
the opportunity to consider the appellant's contention, in 
light of the development to be undertaken, in the first 
instance.  In this regard the Board notes that the veteran's 
active duty was based on his service in the Merchant Marine, 
and that the statute authorizing the Secretary to grant 
active duty status to members of the Merchant Marine was 
effective November 22, 1977.  See The GI Bill Improvement Act 
of 1977, Pub. L. No. 95-202, § 401, 91 Stat. 1433 (Nov. 23, 
1977) (codified at 38 C.F.R. § 3.7(x) (2004)); see also 
38 C.F.R. § 3.400(z) (2004).

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security survivor 
benefits, specifically to include a copy 
of the application she filed in 1970 or 
1971.  If the actual application is no 
longer available, the RO should obtain 
from the SSA a facsimile of the form then 
in use.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


